 



Exhibit 10.1

 



--------------------------------------------------------------------------------



 



JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
April 20, 2007
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707
Re: Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics ”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer (collectively, the
“Parties”) dated as of January 24, 2007, as Further Amended by those Certain
Agreements Among the Parties dated as of February 26, 2007 and April 2, 2007
(“Merger Agreement Amendment”)
Gentlemen:
This will confirm our understanding regarding the following changes to the
Merger Agreement Amendment, which have been authorized by the directors of JAG
Media, Cryptometrics Acquisition and Cryptometrics:
1. The Automatic Termination Date of April 20, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
May 11, 2007.
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment,
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
[SIGNATURES APPEAR ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



Cryptometrics, Inc.
April 20, 2007
Page -2-

                      Sincerely yours,       AGREED AND ACCEPTED:     JAG MEDIA
HOLDINGS, INC.       CRYPTOMETRICS ACQUISITION, INC.    
 
                   
By:
  /s/ Thomas J. Mazzarisi                
 
 
 
               
 
  Name: Thomas J. Mazzarisi       By:   /s/ Thomas J. Mazzarisi    
 
                   
 
  Title: Chairman & CEO           Name: Thomas J. Mazzarisi    
 
  Date: April 20, 2007           Title: President    
 
              Date: April 20, 2007    
 
                    AGREED AND ACCEPTED:
CRYPTOMETRICS, INC.       The undersigned is signing this agreement solely in
its capacity as “Escrow Agent” pursuant to the provisions of paragraph 10 of the
Merger Agreement Amendment    
 
                                KARLEN & STOLZAR, LLP    
 
                   
By:
  /s/ Robert Barra                
 
 
 
Name: Robert Barra                
 
  Title: Co-CEO                
 
  Date: April 20, 2007       By:   /s/ Michael I. Stolzar    
 
                   
 
              Name: Michael I. Stolzar    
 
              Title: Partner    
 
              Date: April 20, 2007    

                  /s/ Robert Barra       The undersigned are signing this
agreement only with respect to their obligations set forth in paragraph 12 of
the Merger Agreement Amendment              
Robert
  Barra            
Dated:
  April 20, 2007            
 
             
/s/ Thomas J. Mazzarisi
 
              Thomas J. Mazzarisi
 
              Dated: April 20, 2007
 
               
/s/ Michael Vitale
         
/s/ Stephen J. Schoepfer
Michael
  Vitale           Stephen J. Schoepfer
Dated:
  April 20, 2007           Dated: April 20, 2007

 